Citation Nr: 0734986	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  97-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision.  The 
veteran filed a notice of disagreement (NOD) in May 1997, and 
the RO issued a statement of the case (SOC) later that same 
month.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 1997.

In June 1997, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.

In July 1999, the Board remanded this matter to the RO for 
additional evidentiary development.  In April and May 2000, 
the RO issued supplemental SOCs (SSOC) reflecting the 
continued denial of the claim.

In December 2000, the Board again remanded this matter to the 
RO for further development of the evidence and for due 
process development.  After accomplishing the requested 
actions, the RO continued the denial of the claim (as 
reflected in the January 2004 SSOC), and returned this matter 
to the Board for further appellate consideration.  

In June 2006, the Board denied the veteran's claim for 
service connection for PTSD.  The veteran subsequently 
appealed the Board's decision.  The United States Court of 
Appeals for Veterans Claims (Court).  In December 2006, the 
Court granted a joint motion filed by counsel for the  
Secretary of Veterans Affairs and the appellant to vacate the 
Board decision and remand the matter on appeal to the Board 
for a more thorough discussion of its reasons and bases 
regarding the credibility of statements presented by the 
veteran and his lay witness in support of the PTSD claim.  
The case was returned to the Board in February 2007.  

In a February 2007 letter, the Board invited the veteran to 
submit additional evidence or argument in support of his 
claim within 90 days.  In July 2007, pursuant to the 
appellant's request, he was granted an extension by the Board 
for an additional 90 days to submit evidence and argument, 
which expired on October 17, 2007.  A review of the claims 
file reveals that the appellant has submitted no additional 
evidence or argument to date.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat and there are no service records or 
other supporting documents corroborating the occurrence of 
any of the veteran's alleged in-service stressful 
experiences; the veteran also has not provided sufficient 
information for VA to further attempt to independently 
corroborate any such experience.

3.  The accounts of the veteran and the April 2000 written 
statement of T.P.Y. do not, by themselves and in the absence 
of corroborating objective historical documentation, 
constitute credible evidence that both were actually present 
at Camp Eagle in the Republic of Vietnam during an enemy 
rocket attack in June 1970 .


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In an August 1996 pre-rating letter (which, incidentally, was 
also prior to the enactment of the VCAA), the RO requested 
that the veteran provide sufficient information regarding his 
claimed in service stressors to assist the VA in researching 
the information.  Collectively, in post-rating letters dated 
in March 2001 and October 2003, the RO provided notice to the 
veteran as to what information and evidence is needed to 
substantiate the claim for service connection for PTSD, what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  After 
provision of each notice, and opportunity for the veteran to 
respond, the January 2004 SSOC reflects readjudication of the 
claim.  Hence, he is not shown to be prejudiced by the timing 
of this VCAA-compliant notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the SOC or SSOC, is sufficient to 
cure a timing defect). 

The Board also notes that, consistent with Dingess/Hartman, a 
February 2007 RO letter informed the appellant how disability 
ratings and effective dates are assigned, as well as the type 
of evidence that impacts these determinations.  While this 
notice was furnished after the RO's last adjudication of the 
claim, the timing of this notice also is not shown to 
prejudice the veteran.  Because the Board's decision herein 
denies the claim for service connection for PTSD, no 
disability rating or effective date is being, or is to be 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable and 
appropriate efforts to obtain or to assist in obtaining all 
relevant evidence pertinent to the matter on appeal.  
Pertinent evidence associated with the claims file include 
the veteran's service medical and personnel records, and VA 
medical records to include those reflecting his treatment for 
PTSD; and documents associated with the RO's attempt to 
obtain corroborative information regarding the veteran's 
alleged stressors from the United States Armed Services 
Center for Research of Unit Records (now, the U. S. Army and 
Joint Services Records Research Center (JSRRC)).  Also of 
record and considered in connection with the claim is the 
transcript of the veteran June 1997 RO hearing, as well as 
various written statements by the veteran or provided on his 
behalf, to include a "buddy statement" by a former 
serviceman.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

[Parenthetically, the Board notes that the version of the law 
in effect at the time the appellant initially filed his claim 
for service connection for PTSD in 1996 required a "clear" 
diagnosis of PTSD; that requirement has since been 
eliminated.  As regards the first of the three regulatory 
criteria, the revised version requires only a diagnosis 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 38 
C.F.R. § 3.304(f)(3) (2007).]

As reflected in an October 1996 VA examination report, the 
veteran has been diagnosed with PTSD that the examiner 
related to the veteran's service in Vietnam.  That diagnosis 
notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred-is not met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory,"  i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  38 C.F.R. 
3.304(f)(1).  See also Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). See 
also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 
283, 289-290 (1994).

The veteran's service personnel records document Vietnam 
service from June 16, 1970 to December 5, 1970.  The 
veteran's military occupational specialty was RTT operator 
(radio teletype operator) in July 22, 1970 and Cannoneer in 
September 23, 1970.  The veteran's DD-214 does not reflect 
any awards or decorations typically associated with combat.  
The Board points out that while the veteran has received the 
Vietnam Campaign Medal with Devices, there is no indication 
that this medal was received in connection with any combat 
action.  Hence, combat service is not objectively 
established.

As his claimed in-service stressful experience, the veteran 
asserts that he was at Camp Eagle in Vietnam, in June 1970, 
when it came under fire by hostile rocket attack, and that, 
during this attack, he was pulled into a bunker without a 
weapon.  He also claimed that he saw dead Viet Cong being 
thrown out of a helicopter north of Quang Tri and that he saw 
a Vietnamese woman and child being killed in November 1970.  
However, as indicated below, there is no objective evidence 
from the veteran's personnel records or any other source to 
establish that the veteran experienced any of these claimed 
events.

Initially, the Board notes that of the stressors claimed by 
the veteran, only his claimed experience of coming under 
rocket attacks at Camp Eagle appears to be objectively 
verifiable.  His claimed stressors of seeing dead bodies 
thrown out of helicopters or of seeing a Vietnamese woman and 
child being killed are general in description and involve 
events that would not be contained in a unit history or 
operational report.  Anecdotal experiences of this type 
simply cannot be verified independently.  See Cohen v. Brown, 
10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").

As for the claimed rocket attack at Camp Eagle, the Board 
notes that through its research, JSRRC has documented two 
such attacks on Camp Eagle during the time period in which 
the veteran was in Vietnam-one occurring on June 26, 1970 
and the other on July 7, 1970.  However, there is no record 
that the veteran was assigned to any unit located at Camp 
Eagle during either of these attacks.  In fact, the veteran's 
DA Form 20 shows that he was en route to Vietnam on June 16, 
1970, and that he was assigned to the 1st Battalion, 83rd 
Field Artillery on July 22, 1970, with no unit assignment for 
any dates in between.  The NPRC searched morning reports that 
showed that the veteran arrived at headquarters Battery, 83rd 
Field artillery regiment in Vietnam on July 22, 1970 with a 
prior assignment to an unnamed Transfer Detachment, USARV 
Trans Det, APO 96384.  The veteran was unable to provide the 
number of his Transfer Detachment to which he was assigned, 
therefore, no further search could be conducted.  

Therefore, the available objective evidence is insufficient 
to verify whether the veteran was actually at Camp Eagle in 
June 1970 when it came under fire by two separate hostile 
rocket attacks, and, as the veteran has been unable to 
provide additional necessary information, the occurrence of 
this claimed in-service stressor cannot be independently 
corroborated.

In determining whether there is otherwise credible evidence 
to establish the occurrence of the claimed in-service 
stressor, the Board has carefully considered the evidence 
presented by the veteran, to include his own written 
statements and June 1997 hearing testimony and an April 2000 
buddy statement from T.P.Y.  In doing so, the Board has 
considered the probative value of the veteran's and T.P.Y's 
statements, consistent with its responsibility to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).

As indicated above, the veteran testified that he was subject 
to a rocket attack during his first week in Vietnam, at Camp 
Eagle, during which time he was thrown into a bunker without 
a weapon and that he was placed in great fear for his own 
safety and life.  In the April 2000 buddy statement, T.P.Y., 
a man who identified himself as a fellow service member, 
stated that he was at Camp Eagle in Vietnam in June 1970 in 
another unit, positioned adjacent to the veteran's unit, when 
they came under hostile rocket attack.  T.P.Y. expressed his 
belief that the veteran was only at Camp Eagle for a few days 
when the rocket attack happened, and that the veteran told 
him that he thought he was going to die.  

A data profile from VA Compensation and Pension Service shows 
that T.P.Y. is a Vietnam Era veteran of the United States 
Army who served on active duty from April 1969 to November 
1970,. and that he served in the Republic of Vietnam.  
However, the data profile contains nothing to objectively 
support T.P.Y.'s presence at Camp Eagle in June 1970, and 
neither the veteran nor T.P.Y. has provided any objective 
documentation to establish T.P.Y.'s presence at the location 
and during the timeframe in question. 

Thus, while the veteran has asserted that he was present at 
Camp Eagle during a rocket attack in June 1970, and is 
competent to assert his location during the timeframe under 
consideration, unfortunately, such is merely an assertion.  
As indicated above, where, as here, combat service is not 
established, the veteran's lay assertions, without more, is 
not legally sufficient to establish the occurrence of the 
alleged in-service stressor.  See 38 C.F.R. 3.304(f)(1); 
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. as 395.  
Moreover, as indicated above, there is no objective, 
contemporaneous evidence-such as unit history reports, 
official personnel rosters, or records from his own personnel 
file-to prove, or to at least suggest, as a factual matter, 
that he was at Camp Eagle in June 1970.  

Further, the Board is unable to accept, as credible, the only 
other evidence the veteran has presented to corroborate the 
occurrence of the aforementioned stressor.  Although the 
buddy statement of T.P.Y. is consistent with the veteran's 
personal account, and purports to corroborate the veteran's 
presence at Camp Eagle in June 1970, it suffers from the same 
deficiency as the veteran's own assertions:  there is no 
corroborating historical documentation to prove, or to at 
least suggest, as a factual matter, that T.P.Y., himself, was 
present at Camp Eagle in June 1970 or at any other time.  A 
such, while, like the veteran, T.P.Y. is certainly competent 
to assert his (and the veteran's) location during the 
timeframe under consideration, the Board finds that T.P.Y.'s 
statement does not provide credible support for the veteran's 
claim. 

In short, as regards the veteran's and T.P.Y.'s statements as 
to the alleged June 1970 attack at Camp Eagle, the veteran is 
unable to establish the occurrence of this  claimed in-
service stressor on the basis of his assertions, alone, and 
the only other evidence he has submitted to support the 
occurrence of this stressor is not considered persuasive.  

Under these circumstances, the Board must conclude that there 
is no verified or verifiable stressor to support the claim.  
Simply stated, the occurrence of none of the veteran's 
claimed in-service stressful experiences has been 
corroborated by credible evidence, and the record does not 
present any basis for further developing the record in this 
regard.  The Board further notes that, while the veteran has 
been diagnosed with PTSD-apparently, in part, on the basis 
of the examiner's acceptance of the veteran's self-reported 
history-credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. 
App. at 396.

As there is no credible evidence that any of the claimed in-
service stressors occurred-an essential criterion for 
establishing service connection for PTSD-the Board must 
conclude that the criteria for service connection for PTSD 
are not met; hence the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, absent 
credible evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


